DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Application filed August 12, 2020 is acknowledged. Claims 1-25 are pending.
Action on merits of claims 1-25 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on August 12 and 20, 2020 have been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
DISPLAY DEVICE HAVING A CONDUCTIVE LAYER OF A SAME MATERIAL AS THE PIXEL ELECTRODE COVERING A POWER SUPPLY LINE FORMED UNDER A SEALING PORTION BETWEEN TWO SUBSTRATES
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-7 and 12-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites: the display device of claim 1, wherein the power supply line comprises a first power supply line and a second power supply line spaced apart from the first power supply line, wherein the conductive layer is arranged on the second power supply line. 
 However, claim 1 recites: … a conductive layer arranged on the power supply line and including the same material as the pixel electrode.
According to claim 1, if the “power supply line” comprises two lines, the “conductive layer” must be arranged on two lines (power supply line). 
As shown in the specification, the “conductive layer” (215) is formed on only one “power supply line (170), but not on both 160 and 170.
Thus, claim 2 contravenes claim 1 and the specification.
Therefore, claims 2-7 and 12-14 are indefinite.     

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10, 12, 14-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KWAK et al. (US. Pub. No. 2005/0195355). 
With respect to claim 1, KWAK teaches a display device as claimed including: 
a first substrate (110) having a display area (200) and a non-display area on one side of the display area (200); 
a second substrate (900) arranged opposite the first substrate (110); 
a display element (OLED) arranged on the display area (200), the display element including a pixel electrode (210), an intermediate layer (230) arranged on the pixel electrode (210), and an opposite electrode (240) arranged on the intermediate layer (230); 
a power supply line (300) arranged on the non-display area; and 
a conductive layer (301) arranged on the power supply line (300) and including the same material as the pixel electrode (210). (See FIGs. 2-3).  

With respect to claim 2, the power supply line of KWAK comprises a first power supply line (241) and a second power supply line (300) spaced apart from the first power supply line (241), wherein the conductive layer (301) is arranged on the second power supply line (300). 
With respect to claim 3, the conductive layer (210) of KWAK is arranged directly on the second supply line (300).  
With respect to claim 4, the conductive layer (301) of KWAK clads an upper surface and both side surfaces of the second power supply line (300).  
With respect to claim 5, the display device of KWAK further comprises a sealing portion (810) that bonds the first substrate (110) and the second substrate (900) to each other, the sealing portion (810) being arranged in the non-display area to surround a periphery of the display area (200).  
With respect to claim 6, the sealing portion (810) of KWAK at least partially overlaps the second power supply line (300).  
With respect to claim 7, the sealing portion (810) of KWAK directly contacts the conductive layer (301).  
With respect to claim 8, the power supply line (300) of KWAK comprises at least one of molybdenum (Mo), aluminum (AI), copper (Cu), and titanium (Ti).  
With respect to claim 9, the conductive layer (301) of KWAK comprises at least one of silver (Ag), magnesium (Mg), aluminum (Al), platinum (Pt), palladium (Pd), gold (Au), nickel (Ni), neodymium (Nd), iridium (Ir), and chromium (Cr).  
With respect to claim 10, the conductive layer (301) of KWAK comprises at least one of indium tin oxide (ITO), indium zinc oxide (IZO), zinc oxide (ZnO), indium oxide (In2O3), indium gallium oxide (IGO), and aluminum zinc oxide (AZO).  
With respect to claim 12, the conductive layer (301) of KWAK clads at least a portion of an upper surface of the second power supply line (300) and both side surfaces of the second power supply line.  
With respect to claim 14, the conductive layer (301) of KWAK clads at least a portion of an upper surface of the second power supply line (300) and a side surface adjacent to the first power supply line (241).  

With respect to claim 15, KWAK teaches a display device as claimed including: 
a first substrate (110) having a display area (200) and a non-display area on one side of the display area (200); 
a second substrate (900) arranged opposite the first substrate (110); 
a display element (OLED) arranged on the display area (200), the display element including a pixel electrode (210), an intermediate layer (230) arranged on the pixel electrode (210), and an opposite electrode (240) arranged on the intermediate layer (230); 
a power supply line arranged on the non-display area, the power supply line including a first power supply line (241) and a second power supply line (300) spaced apart from the first power supply line (241); 
a conductive layer (301) arranged on the second power supply line (300) and including the same material as the pixel electrode (210); and 
a sealing portion (810) that bonds the first substrate (110) and the second substrate (900) to each other, the sealing portion (810) being arranged in the non-display area to surround a periphery of the display area (200). (See FIGs. 3-5).  

With respect to claim 16, the conductive layer (301) of KWAK clads an upper surface and both side surfaces of the second power supply line 300).  
With respect to claim 17, the sealing portion (810) of KWAK at least partially overlaps the second power supply line (300).  
With respect to claim 18, the sealing portion (810) of KWAK directly contacts the conductive layer (301).  
With respect to claim 19, the power supply line (300) of KWAK comprises at least one of Mo, Al, Cu, and Ti.  

With respect to claim 21, KWAK teaches a display panel as claimed including: 
a substrate (110) having a display area (200) and a non-display area disposed adjacent to the display area (200); 
a seal (810) disposed on the non-display area; 
a first conductive line (241) disposed on the substrate (110) and having a first portion adjacent to the seal (810); 
a second conductive line (300) disposed on the substrate (110) and having a second portion under the seal (810); and 
a conductive layer (301) disposed on at least one surface of the second portion where the first portion is adjacent to the second portion. (See FIGs. 3-5).   

With respect to claim 22, the conductive layer (301) of KWAK is disposed on a first surface of the second portion that faces towards the first portion.  
With respect to claim 23, the conductive layer (301) of KWAK is further disposed on a second surface of the second portion that faces away from the first portion.  
With respect to claim 24, the display panel of KWAK further comprises: 
a second substrate (900) arranged opposite to the substrate (110) and disposed on the seal (810), wherein the conductive layer (301) is further disposed on a third surface of the second portion that faces towards the second substrate (900).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK ‘355 over as applied to claims 10 and 15 above, and further in view of JUNG (US. Pub. No. 2019/0043420).
KWAK teaches the display device as described in claim 10 above including the conductive layer (301) having the same material as the pixel electrode and having a stacked structure of transparent and reflective films. 
Thus, KWAK is shown to teach all the features of the claim with the exception of explicitly disclosing a stacked structure of ITO/Ag/ITO.
However, JUNG teaches a display device including a pixel electrode (EL1) being formed of a transparent film, a reflective film or a stacked structure including ITO/Ag/ITO. (See FIG. 10).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the conductive layer of KWAK utilizing the stacked structure of ITO/AG/ITO as taught by JUNG to form the covering film, without departing from the scope of either.
Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416., 125 USPQ 416.
Claims 13 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over KWAK ‘355 over as applied to claim 12 above, and further in view of HONG (US. Pub. No. 2016/0013431).
KWAK teaches the display device as described in claim 12 above including the conductive layer clads at least a portion of an upper surface of the second power supply line and both side surfaces of the second power supply line.  
Thus, KWAK is shown to teach all the features of the claim with the exception of explicitly disclosing the conductive layer comprises an opening that exposes at least a portion of the upper surface of the second power supply line.
However, HONG teaches a display device including conductive layer (140) arranged on a second power supply line (124), wherein the conductive layer (140) comprises an opening that exposes at least a portion of the upper surface of the second power supply line. (See FIG. 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the filling date of the claimed invention to form the conductive layer of KWAK having the opening that exposing at least a portion of the upper surface of the second power supply line as taught by HONG to improve adhesion between the sealing portion and the second power supply line. 

With respect to claim 25, in view of HONG, the conductive layer (140) comprises a plurality of conductive sub-layers, and the seal (125) comprises a laser-curable material bonding the substrate (101) and at least one of the second conductive line (124) or one of the plurality of conductive sub-layers to the second substrate (102).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829